DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. Applicants argue that the Melnikov et al reference does not teach the “optically compatible substrate” of claim 2 that has been imported into claim 1.   As noted in the rejection of claim 1, Melnikov teaches the optical sensing platform is an “optical fiber” (see Non-Final Action pg. 3 para. 4, “Regarding claims 1, 13-14).  The “optical fiber” is an optically compatible substrate as noted in Para. 0038 of the instant application describing growth on “planar or fiber optical substrates”.  The optical fiber in Melnikov is a fiber optical substrate that “optically compatible” as required by the amended claim 1 (importing claim 2 into claim 1).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 10-14, 17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Melnikov et al, "ZnO nanowire array grown on a fiber tip as a new platform for sensor and UV-laser applications" in Nonlinear Optics, OSA Technical Digest (online) (Optical Society of America, 2015), paper NW4A.18. July 26-31, 2015, pp. 1-2.
Regarding claims 1, 13-14, Melnikov et al teach an apparatus for sensing, the apparatus comprising: an optical sensing platform comprising an optically compatible substrate. (Fig. 1: optical fiber); and ZnO metal oxide based nanowires incorporated into the optical sensing platform (Fig. 1: ZnO nanowire array on optical fiber; binary oxides).
Regarding claims 10-12, Melnikov et al teach the optical sensing platform is selected from a group comprising silicon, glass, ITO glass, optical fiber and etched optical fiber; having a planar surface .(p. 1 optical fiber)
Regarding claim 17, Melnikov teach the metal oxide nanowires comprise ZnO and the optical sensing platform comprises glass (p. 1: ZnO nanowire array and silica optical fiber).
Regarding claim 20, Melnikov teach an optical sensor apparatus, the apparatus comprising: an optical sensing platform comprising an optically compatible substrate. (Fig. 1: optical fiber); and metal oxide based nanowires incorporated into the optical sensing platform, Regarding the "wherein the optical sensor is effective for sensing a gas such as hydrogen or carbon monoxide” is considered a material worked upon by an apparatus and does not patentably define the claimed apparatus over the prior art (see MPEP 2115).Regarding “the sensor operates effectively at high temperatures between about 2000 C and about 500 C." these claims are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art. Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnikov in view of  Zhang et al, "Metal Oxide based Heterostructured Nanowire Arrays for Ultra-Sensitive and Selective Multi-Mode High Temperature Gas Detection" DoE Crosscutting Research & Rare Earth Elements Portfolios Review Meeting, April 19, 2016, pp. 1-25.

Zhang et al teach a metal oxide based nanowire array functionalized with nanoparticles such as Pt, Au, Pd to add high physical and chemical stability and optical/plasmonic effect to the sensor.  (p. 3 (c) and pp. 6-7: Pt).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the nanoparticle to the ZnO nanowire array to provide the above advantage of adding high physical and chemical stability and optical/plasmonic effect to the sensor.
Regarding claims 4, 6-9, Melnikov et al is silent to the nanowires comprise microstructure engineered metal oxide based nanowires; the nanowires comprise heterostructured (multiple oxide) metal oxide based nanowires.
Zhang et al teach nanowires comprise microstructure engineered metal oxide based nanowires; the nanowires comprise heterostructured (multiple oxide) metal oxide based nanowires. (p. 1, 3: heterostructured multiple oxides based nanowires).  It is advantageous to provide the heterostructured (multiple oxide) metal oxide based nanowires because they provide ultrahigh surface area and high thermal stability.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the heterostructured (multiple oxide) metal oxide based nanowires because of the above advantage of providing ultrahigh surface area and high thermal stability.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnikov in view of Wang et al (US 2016/0231233)
Regarding claim 18, Melnikov teach the metal oxide nanowires comprise ZnO and the optical sensing platform comprises optical fiber surface.  Melnikov is silent to the optical fiber is etched. 
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnikov/Zhang in view of Wang et al (US 2016/0231233)
Melnikov/Zhang teach the limitations of claim 3, supra.  Melnikov/Zhang teach the metal oxide nanowires comprise ZnO, the optical sensing platform is optical fiber surface and the nanowires are functionalized with Pt nanoparticles.  Melnikov/Zhang is silent to the optical fiber is etched. 
Wang et al teach sensor devices with metal oxide nanowire array (Para. 0011) on etched optical fibers (para. 0122).  It is advantageous to provide an etched optical fiber to increase evanescent field and detectable species (Para. 0122).     Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the etched optical fiber for the optical fiber of Melnikov because they are known optical fibers for sensors and to provide the above advantage of increasing the evanescent field and detectable species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798